        Case 1:15-cr-00445-PAE Document 1157 Filed 10/30/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      15-CR-445-05 (PAE)
                        -v-
                                                                            ORDER
 JASON BENJAMIN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Jason Benjamin, indicating that

he has not received certain materials that he had requested from his counsel, Samuel Braverman,

Esq. The Court expects that Mr. Braverman will attend to this request, and asks Mr. Braverman,

by Friday, November 13, 2020, to file a letter on the docket of this case apprising the Court on

the steps taken to do so.

       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 30, 2020
       New York, New York
Case 1:15-cr-00445-PAE Document 1157 Filed 10/30/20 Page 2 of 4
Case 1:15-cr-00445-PAE Document 1157 Filed 10/30/20 Page 3 of 4
Case 1:15-cr-00445-PAE Document 1157 Filed 10/30/20 Page 4 of 4
